NOTE: This order is nonprecedential.

  Muiteb 5tate5 Court of Ztivecti5
      for tbe ffeberat Circuit

           PRESIDIO COMPONENTS, INC.,
                    Plaintiff-Appellee,
                             v.
   AMERICAN TECHNICAL CERAMICS CORP.,
                   Defendant-Appellant.


                        2010-1355

   Appeal from the United States District Court for the
Southern District of California in case no. 08-CV-0335,
Chief Judge Irma E. Gonzalez.

                      ON MOTION


                Before RADER, Chief Judge.
                        ORDER
    American Technical Ceramics Corp. moves without
opposition for an extension of time to file its brief and to
stay the briefing schedule in this appeal pending proceed-
ings before the United States District Court for the
Southern District of California and "entry of a compre-
hensive final judgment." The court considers whether
PRESIDIO COMPONENTS v. AMERICAN TECH	                           2



American Technical should be directed to respond why
this appeal should not be dismissed as premature.
    American Technical's notice of appeal indicates that
American Technical seeks review of the district court's
April 13, 2010 order denying in part its motions for judg-
ment as a matter of law and/or for a new trial. American
Technical states that this order is considered an entry of
judgment under Fed. R. Civ. P. 58, "thus starting the
clock for an appeal running."
     This court has jurisdiction over final decisions of dis-
trict courts in cases that otherwise fall within our juris-
diction. See 28 U.S.C. § 1295(a)(1). "A 'final decision'
generally is one which ends the litigation on the merits
and leaves nothing for the court to do but execute the
judgment." Catlin v. United States, 324 U.S. 229, 233
(1945). In this case, it appears that the district court has
not issued a final decision.
     Accordingly,
     I T Is ORDERED THAT:
           American Technical is directed to respond within
 14 days of the date of filing of this order why this appeal
should not be dismissed as premature. Presidio Compo-
nents, Inc. may also respond within that time.
           The briefing schedule is stayed.
     (3) American Technical's motions are held in abey-
ance.
                                    F OR T HE C OURT

     JUL 2 8 2010	                   /s/ Jan Horbaly
        Date	                       Jan Horbaly
                                    Clerk

                                         U.S.coo   gra EAPD
                                                         PEALS FOR
                                            THE FEDERAL CIRCUIT


                                              JUL 2 8 Z010

                                               JAN HORBALY
                                                  CLERK
3	                  PRESIDIO COMPONENTS v. AMERICAN TECH



cc: Brett A. Schatz, Esq.
    Marvin S. Gittes, Esq.
s17